DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
 	Applicant’s election without traverse of Invention I (claims 1-12) in the reply filed on 01/31/2022 is acknowledged.
 	Claims 13-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/31/2022.


Claim Interpretation
 	The following is a quotation of 35 U.S.C. 112(f):
 	(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
 	The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
 	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
 	(1) “a transfer unit configured to reciprocate between an inside of the first vacuum chamber and an inside of the second vacuum chamber” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
 	(1) “a transfer unit” (Claim 1) is interpreted as “a tray and/or a plate, an actuator, and a motor”.
 	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Quayle Action
 	This application is in condition for allowance except for the following formal matters:
 	In the Claims:
 	Claim 9 is objected to because of the following informalities:  
 	(1) Claim 9 recites “any one of claims 1 to 8, further comprising” should be changed to “any one of claims 1-8, in which”.  See MPEP 608.01 (n).
 	(2) Claim 21 recites “any one of claims 1 to 8 further comprising” should be changed to “any one of claims 1-8, in which”. 
Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).


Reason for Allowance
 	The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record are KR 101759522 (IDS on 04/30/2020), Doemer et al. (US 2010/0051828) and Stegmann (US 9816946).  The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claim 1, a first protection window positioned between the carrier and the chamber window; a second vacuum chamber disposed at a first side of the first vacuum chamber; a second protection window disposed in the second vacuum chamber; a transfer unit configured to reciprocate transfer between an inside of the first vacuum chamber and an inside of the second vacuum chamber; and a second gate valve positioned between the first vacuum chamber and the second vacuum chamber, wherein the transfer unit transfers the first protection window disposed inside the first vacuum chamber to the inside of the second vacuum chamber through the second gate valve, and wherein the transfer unit transfers the second protection window disposed inside the second vacuum chamber to the inside of the first vacuum chamber through the second gate valve.

Examiner’s Comment
 	The closest prior art was KR 101759522. The prior art show that the laser processing 110 for the substrate through a protection window 20. However, ‘522 is silent regarding a transfer unit configured to reciprocate between an inside the first vacuum chamber and an inside of the second vacuum chamber; and a second gate valve positioned between the first vacuum chamber and the second vacuum chamber. Doemer et al. or Stegmann teaches a laser processing in a second vacuum chamber, a transfer unit is configured to reciprocate between the first vacuum chamber and the second vacuum chamber. However, ‘522 is configured to use laser beam from bottom of a chamber to a substrate via a protection window. Doemer et al. or Stegmann teaches a laser processing on a substrate from a laser source on top of the chamber and then irradiate a laser beam from outside the chamber into the substrate. There is no reason to further modify either ‘522 or Doemer et al./Stegmann because the laser processing utilizing different laser processing technique. For example: ‘522 shows a single chamber having a laser source positioned directly below a chamber and then irradiate a laser beam from outside the chamber into the substrate via the protection window. Doemer et al.’s chamber having the ports at bottom of the housing so there is no reason to modify the bottom of housing that could destroy the intended function of the ports at bottom of the housing. Doemer et al.’s laser source is configured to emit from the top of the housing into the substrate without the protection windows that is 


Conclusion
  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/JIMMY CHOU/Primary Examiner, Art Unit 3761